204

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS

                                  (296 P3d 1276)
       CERTIFIED QUESTIONS, CERTIFIED APPEALS,
      MANDAMUS PROCEEDINGS, AND OTHER MATTERS

                                January 17, 2013

Engweiler, Conrad R. v. Persson (S060793). The petition for writ of habeas corpus
    is allowed.
Voong v. Cornell (S060693)(353 Or 128). Petition for alternative writ of mandamus
    dismissed as moot.

                                January 29, 2013

State v. Benoit, Laurie Ann (S060858). Alternative writ of mandamus issued.

                     BALLOT TITLE(S) CERTIFIED

                                January 24, 2013

Cosgrove v. Rosenblum (S060909). Petitioner’s argument that the Attorney
    General’s certified ballot title for Initiative Petition No. 3 (2014) does not
    comply substantially with ORS 250.035(2) to (6) is not well taken. The court
    certifies to the Secretary of State the Attorney General’s certified ballot title
    for the proposed ballot measure.
Edwards v. Rosenblum (S060837). Petitioner’s argument that the Attorney
    General’s certified ballot title for Initiative Petition No. 2 (2014) does not
    comply substantially with ORS 250.035(2) to (6) is not well taken. The court
    certifies to the Secretary of State the Attorney General’s certified ballot title
    for the proposed ballot measure.